Citation Nr: 0518815	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-08 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of left ulna styloid process 
fracture.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision of the RO.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a hearing held at the RO in June 2005.  

On June 29, 2005, the veteran's motion to advance his case on 
the docket was granted pursuant to 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.900(c).  



FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The service-connected fracture residuals are show to be 
productive of limited motion with pain and weakness on 
activity, resection residuals and an overall disability 
picture that more nearly approximate of nonunion of ulna of a 
minor extremity; neither a level of functional loss due to 
pain consistent with ankylosis nor a related loss of bone 
substance of one inch or more or marked deformity is 
demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating, but 
not higher, for the service-connected residuals of the left 
ulna styloid process fracture have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Codes 5211, 5214 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  The regulations implementing 
the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2004).  

VCAA and the implementing regulations, in pertinent part, 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

In this case, the RO has made reasonable efforts to assist 
the veteran in obtaining evidence for his claim, to include 
requesting VA medical records.  

VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

In the May 2002 duty to assist letter and the March 2003 
Statement of the Case (SOC), the RO has attempted to notify 
him of the evidence needed to substantiate his increased 
rating claim.  

The RO in this regard informed the veteran of what evidence 
was needed from him, what he could do to help with his claim, 
and what specifically VA would do to assist him.  

Thus, in the Board's opinion, the RO has notified the veteran 
of what evidence he was responsible for obtaining and what 
evidence the VA would procure.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The RO obtained a VA examination for the veteran in May 2002 
and provided the veteran with the opportunity for a hearing 
that was completed in June 2005.  The Board following this 
action is unaware of any additional evidence that is 
available in connection with this appeal.  

In fact, in a letter dated in May 2002, the veteran reported 
that he had no new evidence to submit  

Finally, to the extent that the development taken hereinbelow 
is favorable to the veteran, the Board is satisfied that 
further discussion of whether all relevant evidence has been 
properly developed and whether further assistance is required 
to comply with the duty to assist is not necessary at this 
time.  38 U.S.C.A. § 5103A (West 2002).  

Any technical defect in notice in this case must be 
consideration to be harmless for the purpose of evaluating 
the current severity of the service-connected disability.  



Legal criteria

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2004).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  

The joints should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2004).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).  

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  


Analysis

Essentially, the veteran has testified that his service-
connected left wrist disability warrants a higher evaluation.  

The veteran is currently assigned a 10 percent rating for 
service-connected residuals of left ulna styloid process 
fracture under 38 C.F.R. § 4.71a, Diagnostic Code 5211, 
effective on August 18, 1972, the date of his initial service 
connection claim.  

In March 2002, the RO received the veteran's claim for 
increase.  

In a May 2002 VA examination report, the examiner noted an 
in-service fracture of the left ulnar in 1943 with metal 
splint insertion.  The veteran continued to have significant 
pain and underwent surgical for resection of the distal ulna 
in 1973.  

It was noted that the veteran's wrist pain was secondary to 
degenerative arthritis in the radial ulnar joint.  The 
veteran's current complaints involved recurrent weakness and 
pain in the wrist and forearm area that increased with 
activity.  The veteran reported having physical therapy that 
did not improve his wrist condition.  

On examination, the examiner observed no stiffness, swelling, 
heat, redness, instability, giving way, locking or 
fatigability.  No specific flare-ups or episodes of recurrent 
subluxation or dislocation were reported.  Dorisflexion of 
the wrist was limited at 40 degrees with some discomfort at 
end range.  Wrist palmar flexion was limited at 30 degrees 
with discomfort and pain at end range.  Radial deviation was 
mildly restricted at 35 degrees.  

On palpation of the left wrist, the examiner noted the 
obvious absence of the ulnar styloid with defect in the this 
area consistent with resection of the distal ulna.  
Discomfort to palpation was noted.  

The veteran had a six-centimeter scar that was noted to be 
well healed and nonadherent to the underlying tissue.  
Strength testing of the left wrist was normal with no 
weakness appreciated.  Sensation in the left wrist was noted 
to be intact.  

The examiner found no indication for x-ray studies, but 
referenced studies dated in February 1974 that showed left 
ulna consistent with resection of distal left ulna.  The 
examiner's diagnosis was that of fracture of the left ulnar 
in-service in 1943, status post Darrach procedure in 1973 due 
to chronic pain and arthritis.  

In June 2005, the veteran testified that he wore a wrist 
brace for support and pain relief.  He also used pain 
medication for relief of left wrist pain that was exacerbated 
with movement and radiates to the forearm and shoulder.  
Though the veteran was right-hand dominant, he reported 
difficulty performing daily activities with his left hand, 
such as gripping, twisting and lifting more than 25 pounds.  

The Board notes that the veteran's left wrist disability has 
been considered under Diagnostic Codes 5211, as well as other 
potentially applicable Diagnostic Codes, 5214 and 5215.  

In this case, there is evidence of impairment related to 
service-connected fracture residuals of the ulna that support 
the assignment of a rating in excess of 10 percent under 
Diagnostic Code 5211.  The medical evidence in the Board's 
opinion presents a disability picture that more closely 
reflects that of nonunion of the ulna of the veteran's minor 
extremity.  

The recent VA examination revealed findings of limited left 
wrist motion with pain and a previous resection of the distal 
ulna with arthritis.  The veteran at the recent hearing also 
testified about an additional functional impairment due to 
pain and weakness with activity.  Thus, the Board finds, 
given its review of the evidentiary record, that an increased 
rating of 20 percent rating may be favorably applied under 
the criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

Further, there is no credible evidence that veteran's pain on 
use of the wrist joint has resulted in a functional loss of 
such a degree as to equate with ankylosis of that joint.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The Board also 
finds no evidence of bone substance loss of one inch or more 
or marked deformity of the ulna to warrant consideration of a 
higher rating.  

In sum, an increased rating to 20 percent, but no higher, is 
warranted for the service-connected residuals of the fracture 
of the left ulna.  



ORDER

An increased rating of 20 percent for the service-connected 
residuals of a fracture of the left ulna is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


